June 12,       1974


The Honorable     Ted Butler                                   Opinion    No.     H-     325
District Attorney
166th Judicial  District Court                                 Re: Designation   of a county court
Bexar County Courthouse                                        at law aa the juvenile  court.
San Antonio,   Texas



Dear   Mr.   Butler:

         You have       asked   our opinion        on two questions       which       are:


         (I) Can the Juvenile Board of Bexar                  County     designate       a
         County Court at Law am the Juvenile                   Court?

         (2) Does      the County    Court    have     exclusive      jurirdiction
         over      matters   affecting   juvenile      offenders      in Bexar        County?

         Article      5, $ I of the Constitution           provides     in part      that:

                     The judicial  power of’this   State shall be vested
                     in one Supreme    Court,   in Courts of Civil Appeals,
                     in a Court of Criminal     Appeals,   in Dirtrict   Courts,
                     in County Courts,    in Commissioners       Courts,   in
                     Courts  of Justices   of the Peace,    and in such other
                     courts as may be provided       by law.


        The juriediction     of district    courts and county courts is provided        by
the Constitution   (Article   5, 5 5 8 and 16, Texas Constitution),         and both courts
have authority   to decide matters       affecting    juveniles.    See In re Cockrell,
493 S.W.2d 620 (Tex.      Civ. App.,      Amarillo,      1973, writ ref’d n. r. e.).




                                              p.    1502
The   Honorable    Ted   Butler     page   2    (H-325)




         Article   5, § 1 further   provides:

                        The Legislature     may establish   such other courts
                   as it may deem necessa,ry       and prescribe  the jurisdiction
                   and organization     thereof,. and may conform    the jurisdic-
                   tion of the district    and other      inferior   courts   thereto.

Pursuant    to this provision of the Constitution           the Legislature     has created,
inter alia,   county courts at law.

         Six county courts at law have been authorized           for Bexar County.
County Courta at Law Nos.         1 and 2 of Bexar County were created          by
Article    1970-301, V. T. C. S. Among subjects       specifically    eXcluded from
their jurirdiction    is the transaction   of “all business    pertaining   to . . .
minorr.    ” Articlea    1970-301, $ § 3 and 4; 1970-64; 1970-65; 1970-301g,
$3, V. T. C. S. County Court at Law No. 3 of Bexar County was established
by Article    1970-301d.    The court is given,the   same jurirdiction       enjoyed by
County Court.0 at Law Nos.        1 and 2 except that in addition:

                        The Judge of the County Court at Law No. 3
                   of Bexar County,        Texas,   upon proper    certifi’cation
                   of the County Judge of Bexar County,            Texas,      because
                   of conflicting     duties,  or absence    or inability     to act;
                   or, upon the failure or r.efusal of such County Judge
                   to act for any reason or cause,          shall also be authorized
                   and empowered         to act for and in the place and stead of
                   said such County Judge in any lunacy, probate and
                   condemnation       proceeding    or matter,    and also may
                   perform     for the County Judge of Bexar County any and
                   all other ministerial       acts required    by the laws of this
                   State of said County Judge of Bexar County,                Texas . . . .
                   Provided,      that the powers    thus conferred      on the Judge
                   of the County Court at Law No. 3, of Bexar County,
                   Texas,     shall extend toandinclude       all powers      of the
                   County Judge of Bexar County,           Texas,    except his
                   powers and duties in connection          with the transaction
                   of the business      of the County as presiding        officer   of




                                           p.   1503
The Honorable       Ted   Butler   page   3     (H-325)




                    the Commissioners         Court,  and in connection  with
                    the budget of Bexar       County.    Article 1970-301d,
                    0 2, V. T. C. S.

 Therefore,     the County Court at Law No. 3 has potential    jurisdiction               over
juvenile    matters,   depending on the inability or refusal of the County                Judge
to act in those cases.

        County Court at Law No. 6 of Bexar County was originally     denominated
as the County Civil Court at Law of Bexar County.    Articles  1970-3OLf.  It is
granted  power “to hear and determine  all matters affecting  minors. ” Article
197a-3Olf,   9 3.

           County Courts at Law Nos. 4 and 5 of Bexar County were created            by
Article    1970-30le. 1. V. T. C. S. Their duties will commence          on January 1,
1975. Article       1979-30le. 1,s 11, V. T. C. S. County Court at Law No. 4 has
authority    to “hear and determine       all matters  affecting  minors. ” Article
1970-301e. 1, $20.        County Court at Law No. 5 has the same jurisdiction       as
County Courts at Law Nos.          1, 2 and 3. Article     L970-3Ole. 1, 5 2. Its
concurrent     jurisdiction   with County Court at Law No. 3 gives it potential
jurisdiction    over juvenile. matters.

          Therefore       it is our conclusiop     that the statutes creating   the six courts
give    juriediction      over juvenile    matters    to County Courts at Law Nos. 4 and 6,
deny      such jurisdiction        to County Courts at Law Nos.       1 and 2, and give
potential    jurisdiction      over juvenile   matters    to County Courts at Law Nos.
3 and 5. However,            $51.04 of Vernon’s      Texas Family    Code provides    in part:

                         (a) The juvrnile court hasexclmive    original
                    jurisdiction  over proceedings   under this title.

                         (b) In a county having a juvenile     board,   the   board
                    shall designate     one or more’ district,   criminal     district,
                    domestic    relations.   juvenile, or county courts       or county
                    courts at law as the Juvenile court,       subject to     Subsection
                    (d) of this section    . . . .




                                          p.    1504
.


    The Honorable      Ted   Butler     page   4    (H-325)




                            (d) A court may not be designated           as the juvenile
                       court unleaa its judge is an attorney          licensed   to practice
                       Law in this atate.

                            (e) A designation     made under Subsection       (b) or (c)
                       of this section   may be changed from time to time by the
                       authorized    boards or judges for the convenience            of the
                       people and the welfare      of children..    However,     there
                       must be at all times a juvenile       court designated       for
                       each county.’ It is the intent of the legis,lature         that in
                       selecting   a court to be the juvenile      court of each,county,
                       the selection    ahall be made ae far as practicable           80 that
                       the court derignated      as the juvenile    court will be one
                       which is presided      over by a judge who has a sympathetic
                       understanding     of the problems     of child welfare     and that
                       changee in the designation      of juvenile    courts be made
                       only when the best interert      of the public requires        it.

              Predeces,sor     etatutes to this portion of the Family            Code permitted
    designation    of certain     courts as juvenile       courts,    but the courts which could
    be so designated      already     possessed     jurisdiction     over juvenile    matters.
    Acts 1943, 48th Leg.,         ch. 204, p. 313, 44; Acts 1909, 31st Leg.,               ch. 55,
    p. 101, 6 1; Frey,     “The Evolution        of Juvenile     Court Jurisdiction     and Pro-
    cedure in Texas,”         1 Tex.    Tech.    L. R.ev. 209, 218 (1970).         When the
    statute was amended         to permit     criminal    district    courts, which arguably
    had ‘no juvenile    jurisdiction,     to be named as the juvenile          court,   the amenda-
    tory act specifically      granted that jurisdiction          to those courts.     Acts 1945,
    49th Leg.,     ch. 35, p. 52, $ 1.

             It is clear that jurisdiction     of the juvenile ~court comes from an act
    of the Legislature     and,not from the juvenile       board.  In re Hoskins,     198 S.W.
2d 460 (Tex.      Civ. App. Amarillo      1946, writ ref’d n.r.e.).      It also has been
    held under the predecessor        to this portion ot the Family     Code that the statute
    permitting     the juvenile  board lo designate      a court as the juvenile   court does
    not create    a new court,    but merely     limits the class of cases to he tried in
    that court during the designated        period.     Bomar v. Bomar,      229 S. W. 2d




                                               p.   1505
      .



- _

          The Honorable        Ted    Butler     page   5   (H-325)




          859 (Tex.     Civ.   App.    Dallas    1950, no writ),      but 8e.e In re Cockrell,   supra.


                    Section    51.04 of the Family    Code does not confer the jurisdiction           of a
          juvenile    court on courts not already      posseasing   it.    If the Family   Code were
          interpreted     to grant jurisdiction    denied to the Bexar County Courts at Law
          in Articles     1970-301, 1970-301d, 30Le. 1 and 3Olf, V. T. C. S; , that interpreta-
          tion would ignore       the maxim that “where      a law is enacted as a part of an
          existing    system    covering  a given subject-‘matter,      it will be presumed       the
          Legislature      intended that the same should operate         in harmony    therewith.     ”
          Freels   v.   Walker,       26 S.W. 2d 627,    630 (Tex.      1930).

                  Therefore,  it is our          opinion that the Bexar County Juvenile. Board
          may name Coun,ty Courts at             Law Nos. 4 ,or 6 as the juvenile   court.  Under
          some cir~cumstances    it may          designate  County Courts at Law Nos. 3 or 5, ,
          but it may not name County             Court at Law Nos.   1 or 2 aa the juvenile court.


                                                        SUMMARY

                                    Designation    ae the juvenile   court under Sec. 51.04
                               of the Family     Code is limited   to courts possessing
                               jurisdiction    over juvenile  matters    from a source other
                               than the Family      Code.

                                                            Very   truly    yours,




                                                             OHN      L.   HILL
                                                                           General   of Texas




                                                        pm 1506
    .   .


.


            The   Honorable   Ted   Butler   page        6      (H-325)




            DAVID M. KENDALL,          Chairman
            Opinion Committee




                                                    p.       1507